 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

MEMORANDUM
AND ORDER

03 MDL 1570 (GBD) (SN)

IN RE:

 

TERRORIST ATTACKS ON
SEPTEMBER 11, 2001

This document relates to:

Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran et al., 15 Civ. 9903
(GBD) (SN)

GEORGE B. DANIELS, United States District Judge:

On January 3, 2020, the Burnett Plaintiffs moved this Court to issue final judgments
against the Islamic Republic of Jran and award solatium damages for the losses suffered by
certain non-immediate family members of victims killed in the September 11, 2001 terrorist
attacks. (Pls.’ Notice of Mot. for Entry of Partial Final Default Js. on Behalf of Burnett/Iran
Pls., ECF No. 5433.)! Plaintiffs principally argue that the listed claimants’ are the
“functional equivalents” of immediate family members of certain decedents. (Mem. of Law
for Entry of Partial Final Default Js. on Behalf of Burnett/Iran Pls., ECF No. 5434, at 10-
21.) Before this Court is Magistrate Judge Sarah Netburn’s January 21, 2020 Report and
Recommendation (the “Report”), recommending that this Court grant in part and deny in
part Plaintiffs’ motion. (Report, ECF No. 5697, at 12-13.) This Court ADOPTS Magistrate

Judge Netburn’s Report.

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See
In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

? Plaintiffs’ motion covers a total of 12 claimants, including five fiancés and/or domestic partners
and seven step-relatives to various individuals killed in the September 11, 2001 terrorist attacks.
1

 

 
I. LEGAL STANDARDS

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
Court must review de novo the portions of a magistrate judge’s report to which a party
properly objects. Jd. Portions of a magistrate judge’s report to which no or “merely
perfunctory” objections are made are reviewed for clear error. Edwards v, Fischer, 414
F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citation omitted). Clear error is present only
when “upon review of the entire record, [the court is] left with the definite and firm
conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

No party has filed any objections. Accordingly, this Court reviews the Report for

clear error.

Il. MAGISTRATE JUDGE NETBURN PROPERLY APPLIED THE FUNCTIONAL
EQUIVALENTS FRAMEWORK TO THE PLAINTIFFS

On July 30, 2012, Magistrate Judge Frank Maas established a framework to award
solatium damages to immediate family members of a September 11, 2001 decedent, which
this Court adopted on October 3, 2012. (R. & R. to the Honorable George B. Daniels, ECF
No. 2618, adopted by Mem. Decision and Order, ECF No. 2623.) This framework
specifically outlined the solatium awards for a decedent’s spouse, parent, child, and sibling,

and is as follows:

 

 

 

Relationship to Decedent Solatium Award
Spouse $12,500,000
Parent $8,500,000

 

 

 

 

 

 

 
 

Child $8,500,000

 

Sibling $4,250,000

 

 

 

 

(/d.) This Court later detailed a framework for granting solatium damages to non-immediate
family members of September 11, 2001 victims, which allows individuals to recover so long
as they are “functional equivalents” of immediate family members. (See Report at 1 (citing
Hoglan I, R. & R. dated Oct. 14, 2016, ECF No. 3363, adopted by Mem. Decision and Order
dated Oct. 31, 2016, ECF No. 3384; Hoglan IV, R. & R. dated Aug. 8, 2017 (“Hoglan IV
Report”), ECF No. 3676, adopted by Mem. Decision and Order dated Nov. 17, 2017, ECF
No. 3795).)

A. The Report Properly Determined That Jessica Nardone Feldman Is Not a
Functional Equivalent of an Immediate Family Member to the Decedent.

Here, Magistrate Judge Netburn correctly noted that Jessica Nardone Feldman, the
domestic partner of decedent Scott Thomas Coleman, had been romantically involved with
the decedent for approximately three years and cohabitated with the decedent for
approximately two years. (Report at 7.) While the Report describes the fact that the two had
been living together and had plans to marry in 2002 after they completed purchasing a new
apartment, it also correctly notes that they had not entered into a formal engagement to be
married. (/d. at 7-8.) As the Report properly explains, “the Court considers that the presence
or absence of a formal engagement is virtually dispositive for any fiancée claim where no
legal barrier would have impeded the couple from getting married.” (d. at 8 (quoting
Hoglan IV Report at 12).) Here, there is nothing indicating that there was any barrier
interfering with Feldman’s and Coleman’s ability to enter into a formal engagement.

Additionally, the Report also correctly points out that although the Hoglan IV Report carves
3

 

 

 
out an exception where the Court may consider claims by domestic partners who did not
enter into a formal engagement “in extraordinary circumstances (such as decades of
relationship or cohabitation, coupled with commingling of finances),” Feldman and
Coleman do not reach this threshold because they lived together of a period of only
approximately two years. (/d. (quoting Hoglan IV Report at 12).) Therefore, Magistrate
Judge Netburn did not commit clear error in recommending that Feldman’s request for
solatium damages be denied.
B. The Report Properly Found That Paula M. Carucci and David E. Eschenbaum

Are Functional Equivalents of Immediate Family Members to the Decedent and
Properly Limited the Amount of Damages to Which They Are Entitled.

Magistrate Judge Netburn found that both Paula M. Carucci and David E.
Eschenbaum are functional equivalents of an immediate family members to their stepfather
Col. Ronald Franklin Golinski (Ret.), who the Report indicates “assumed all the
responsibilities of raising [Carucci|” and “assumed all the financial, moral, and spiritual
responsibilities of raising [Eschenbaum]” from the time he came into their lives in 1976 until
he died on September 11, 2001. (Ud. at 3-5.) The Report recommends that the solatium
damages amount be reduced to $4,250,000, as opposed to the $8,500,000 award typically
granted to functional equivalents of children or parents, in light of the fact that Col. Golinski
did not marry their mother until Carucci was 11 years old and Eschenbaum was 10 years old,
i.e., after the two had passed “early childhood.” (/d. at 3-6 (citing Hoglan IV Report at X).)
This Court finds that Magistrate Judge Netburn did not act clearly erroneously in limiting

the damages awards to Carucci and Eschenbaum.

 

 

 
C. The Report Properly Determined That the Remaining Plaintiffs Are Functional
Equivalents of Immediate Family Members to the Decedents.

Regarding the remaining individuals seeking solatium damages as functional
equivalents, the Report accurately describes and analyzes each relationship with the relevant
decedent, and properly finds that each Plaintiff is a functional equivalent of an immediate
family member. Magistrate Judge Netburn appropriately found that each Plaintiff is entitled
to the solatium damages amounts listed in Exhibit A. (Report at 2-4; 6-11.) Finally,
Magistrate Judge Netburn accurately found that “Plaintiffs should be awarded prejudgment
interest on these damages from September 11, 2001, through the date of judgment, at a rate

of 4.96 percent per annum, compounded annually.” (/d. at 12.)

Wt. CONCLUSION

Plaintiffs’ Motion for Final Judgments, (ECF No. 5433), is GRANTED in part and
DENIED in part. It is

ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are
awarded judgment for solatium damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96
percent per annum, all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A and who were not
previously awarded damages may submit in later stages applications for solatium and/or
economic damages awards that may be approved on the same basis as currently approved
for those Plaintiffs appearing on Exhibit A or in prior filings.

The Clerk of Court is directed to close the motion in 03 MDL 1570, (ECF No. 5433),

and in 15 Civ. 9903, (ECF No. 269), accordingly.

 

 

 
Dated: February 14, 2020

New York, New York
SO ORDERED.

Giirto, B Dansk;

GPO B. DANIELS
nitedStates District Judge

 

 

 

 
EXHIBIT A

 

 
  

 

  

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James N. Pappageorge Justin Benitez Stepchild $8,500,000
2 | Col. Ronald Franklin Paula M. Carucci Stepchild $4,250,000
Golinski (Ret.)
3 Ruth Ellen Ketler Robert Dow Domestic Partner $12,500,000
4 | Col. Ronald Franklin David R. Eschenbaum Stepchild $4,250,000
Golinski (Ret.)
5 Stephen J. Colaio Serena Giovi Fiancée $12,500,000
6 Robert D. Cirri, Sr. Kara Lydia Jerez Stepchild $8,500,000
8 | Claude Michael Gann Paige Marie Rollison Stepchild $8,500,000
9 | Claude Michael Gann | Sarah Elizabeth Rollison Stepchild $8,500,000
10 Renee A. May David Spivock, Jr. Fiancé $12,500,000
11 |} Charles A. Laurencin Jacqueline Steed Stepchild $8,500,000
12 Sergio Villanueva Tanya Villanueva Domestic Partner and $12,500,000
Tepper Fiancée

 

 
  

 

 
